


EXHIBIT 10.2
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This First Amendment to Amended and Restated Credit Agreement (the “First
Amendment”) is made as of the 24th day of July, 2013, by and among:


SPECIALTY RETAILERS, INC., a Texas corporation (the “Borrower”);
the FACILITY GUARANTORS now or hereafter party hereto;


the LENDERS party hereto, and


BANK OF AMERICA, N.A., a national banking association having a place of business
at 100 Federal Street, Boston, Massachusetts 02110, as Administrative Agent and
Collateral Agent (in such capacity, the “Agent”),
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
WITNESSETH


WHEREAS, the Borrower, the Facility Guarantors, the Lenders party thereto, and
the Agent, among others, have entered into an Amended and Restated Credit
Agreement dated as of June 30, 2011 (as amended and in effect, the “Credit
Agreement”); and


WHEREAS, the Borrower, the Facility Guarantors, the Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement, on the terms and
conditions set forth herein.


NOW THEREFORE, it is hereby agreed as follows:


1.
Incorporation of Terms and Conditions of Credit Agreement. All of the terms and
conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference. All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement, as applicable.



2.
Representations and Warranties. Each Loan Party hereby represents and warrants
that after giving effect to this First Amendment, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (except
in the case of any representation and warranty qualified by materiality, which
is true and correct in all respects) as of the date hereof, except to the extent
that such representations and




















1

--------------------------------------------------------------------------------




warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except in the case of any representation
and warranty qualified by materiality, which is true and correct in all
respects) as of such earlier date (it being understood and agreed that the
representations referred to in Schedules 3.05(c)(i), 3.05(c)(ii) and 3.13 to the
Credit Agreement were made as of the Effective Date).


3.
Ratification of Loan Documents. The Credit Agreement, as hereby amended, and all
other Loan Documents, are hereby ratified and re-affirmed in all respects and
shall continue in full force and effect.



4.
Amendments to Article I. The provisions of Article I of the Credit Agreement are
hereby amended as follows:



a.
The definition of “Applicable Margin” is hereby amended by deleting the table
therein, and by substituting the following in its stead:

Level
Average Daily Excess Availability Criteria
Prime Rate Loans
LIBO Loans
I
Less than 40% of the Loan Cap
0.75%
1.75%
II
Equal to or greater than 40% of the Loan Cap
0.50%
1.50%



5.
Amendments to Article II. The provisions of Article II of the Credit Agreement
are hereby amended as follows:



a.
Section 2.13 is hereby deleted in its entirety and the following substituted in
its stead:



“The Borrower shall pay to the Administrative Agent for the account of the
Lenders, a commitment fee (the “Commitment Fee”) equal to 0.25% per annum on the
basis of actual days elapsed in a year of 360 days multiplied by the average
daily balance of the Unused Commitment during the period commencing on and
including the Effective Date and ending on but excluding the Termination Date.
Upon the occurrence of an Event of Default, at the option of the Administrative
Agent or at the direction of the Required Lenders, the Commitment Fee shall be
determined at the rate set forth in Section 2.11. The Commitment Fee so accrued
in any calendar quarter shall be payable on the first day of the next calendar
quarter, in arrears, except that all Commitment Fees so accrued as of the
Termination Date shall be payable on the Termination Date. The Administrative
Agent shall pay the Commitment Fee to the Lenders based upon their Commitment
Percentage.”











2

--------------------------------------------------------------------------------




6.
Conditions to Effectiveness. This First Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of (or waived by) the Agent:



a.
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this First Amendment shall have
been duly and effectively taken. The Agent shall have received from the Loan
Parties true copies of their respective certificate of the resolutions
authorizing the transactions described herein, each certified by their secretary
or other appropriate officer to be true and complete.



b.
The Loan Parties shall have paid to the Agent, for the account of the Lenders in
accordance with their Applicable Percentages, an amendment fee in an amount
equal to 0.05% of the Total Commitments.



c.
No Default or Event of Default shall have occurred and be continuing.



7.
Miscellaneous.



a.
The Loan Parties shall reimburse the Agent for all out-of-pocket expenses
incurred by the Agent in connection herewith, including, without limitation,
reasonable attorneys' fees.



b.
This First Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered, shall
be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page hereto by telecopy or
e-mail of a PDF copy shall be effective as delivery of a manually executed
counterpart hereof.



c.
This First Amendment and the Credit Agreement together shall constitute one
agreement. This First Amendment and the Credit Agreement together express the
entire understanding of the parties with respect to the matters set forth herein
and supersede all prior discussions or negotiations hereon.



d.
Any provision of this First Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



e.
THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS




















3

--------------------------------------------------------------------------------




PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.


[Signature Pages Follow]

























































































4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.






SPECIALTY RETAILERS, INC.,






as Borrower
















By:
/s/ Oded Shein






Name:
Oded Shein






Title:
Executive Vice President, Chief








Financial Officer and Treasurer


























STAGE STORES, INC., as Parent and as a






Facility Guarantor
















By:
/s/ Oded Shein






Name:
Oded Shein






Title:
Executive Vice President, Chief








Financial Officer and Treasurer


























SPECIALTY RETAILERS (TX) LLC,






as a Facility Guarantor
















By:
/s/ Oded Shein






Name:
Oded Shein






Title:
Executive Vice President, Chief








Financial Officer and Treasurer






Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


























BANK OF AMERICA, N.A.,






as Administrative Agent, as Collateral






Agent, as Swingline Lender and as Lender
















By:
/s/ Christine M. Scott






Name:
Christine M. Scott






Title:
SVP - Director
















































































Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL






ASSOCIATION, as Lender














By:
/s/ Adam B. Davis






Name:
Adam B. Davis






Title:
Director






Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------










JP MORGAN CHASE BANK, N.A.,






as a Lender














By:
/s/ Kevin D. Padgett






Name:
Kevin D. Padgett






Title:
Authorized Officer












Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
REGIONS BANK,
 
 
 
as Co-Syndication Agent and Lender
 
 
 
 
 
 
 
By:
/s/ Connie Ruan
 
 
 
Name:
Connie Ruan
 
 
 
Title:
Attorney-In-Fact




